134 Nev., Advance Opinion 21
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                   SANDRA LYNN NANCE,                                    No.-72454
                   Appellant,
                   vs.
                                                                            - FILED
                   CHRISTOPHER MICHAEL FERRARO,                                 APR 0 5 2018
                   Respondent.                                                            ETH A. BROWN
                                                                                                BM« COURT


                                                                                 liht s


                              Appeal from a district court order granting a motion to'Inodify
                   child custody and relocate a minor child. Eighth Judicial District Court,
                   Family Court Division, Clark County; Denise L. Gentile, Judge.
                              Reversed and remanded.


                   McFarling Law Group and Emily McFarling, Las Vegas,
                   for Appellant.

                   Hutchison & Steffen, LLC, and Michael K. Wall and Shannon R. Wilson,
                   Las Vegas,
                   for Respondent.




                   BEFORE SILVER, C.J., TAO and GIBBONS, JJ.


                                                   OPINION

                   By the Court, SILVER, C.J.:
                              In this appeal, we consider whether the district court in a
                   custody modification and child relocation action properly granted a motion
                   in limine to exclude, among other things, evidence of domestic violence
                   under McMonigle v. McMonigle, 110 Nev. 1407, 887 P.2d 742 (1994), and

COURT OF APPEALS
       OF
    NEVADA


                                                                               lB,-q00(0-30
                   Castle v. Simmons, 120 Nev. 98, 86 P.3d 1042 (2004). 1 Respondent
                   Christopher Ferraro moved to modify custody and relocate the parties'
                   minor child, and when appellant Sandra Nance opposed the motion,
                   Christopher filed a motion in limine to exclude facts that occurred before
                   the prior custody order was entered. The district court granted the motion
                   in limine under McMonigle and Castle, and thereafter determined the
                   parties had been exercising joint physical custody and granted
                   Christopher's motion.
                                To succeed on a motion to modify custody, a party in a joint
                   physical custody arrangement must show that modification is in the child's
                   best interest; but if the opposing party has primary physical custody of the
                   child, the movant must show there has been a substantial change in
                   circumstances affecting the welfare of the child and that modification is in
                   the child's best interest. Rivero v. River°, 125 Nev. 410, 430, 216 P.3d 213,
                   227 (2009). Read together, McMonigle and Castle hold that a party seeking
                   to modify primary physical custody may not use evidence of domestic
                   violence known to the parties or the court when the prior custody order was
                   entered to show a substantial change in circumstances warranting
                   modification. McMonigle, 110 Nev. at 1408, 887 P.2d at 743; Castle, 120
Nev. at 105, 86 P.3d at 1047. Because questions regarding the scope and
                   application of McMonigle and Castle continue to come before this court, we
                   take this opportunity to clarify the law.
                                The threshold issue for this court is whether McMonigle and
                   Castle also prevent parties from relying on previously known domestic
                   violence evidence to demonstrate modification is not in the child's best


                         1 We note that McMonigle was overruled in part by Castle, as
                   discussed below. Castle, 120 Nev. at 105, 86 P.3d at 1047.
COURT OF APPEALS
       OF
    NEVADA
                                                          2
(0) 194M
                   interest. We thereafter consider whether the district court abused its
                   discretion by determining the parties shared joint physical custody and
                   granting Christopher's motion to modify custody and relocate the child. We
                   conclude McMonigle and Castle do not bar the district court from reviewing
                   the facts and evidence underpinning its prior rulings or custody
                   determinations in deciding whether the modification of a prior custody
                   order is in the child's best interest. These decisions likewise do not prohibit
                   parties from presenting previously known domestic violence evidence
                   defensively to show modification is not in the child's best interest. As a
                   result, we conclude the district court abused its discretion by granting the
                   motion in limine We further conclude the district court abused its
                   discretion by thereafter determining the parties shared joint physical
                   custody and granting Christopher's motion to modify custody and relocate
                   the minor child without considering the domestic violence evidence in
                   determining the child's best interest.
                                     FACTS AND PROCEDURAL HISTORY
                               Sandra Nance and Christopher Ferraro have one minor child,
                   born in 2008. Sandra currently resides in Las Vegas, and Christopher
                   resides in New York. The parties' relationship has long been tumultuous,
                   particularly regarding custody and whether the minor child should reside
                   in Nevada or New York. As relevant to this appeal, prior to the parties'
                   divorce, Sandra alleged that Christopher committed acts of domestic
                   violence and child abuse against her and one of her other children. Child
                   Protective Services (CPS) investigated these allegations, and Sandra
                   represented to the district court that CPS substantiated some of her claims.
                   Then, in the spring of 2011, the parties stipulated to joint legal custody of
                   the minor child, with Sandra being the primary residential parent and

COURT OF APPEALS
       OF
    NEVADA
                                                            3
CM 15473
                   Christopher having parenting time. At the time of that stipulation, the
                   parties were still contemplating reconciliation.
                               The parties' relationship continued to deteriorate, however, and
                   as a result of their ongoing co-parenting problems, the district court ordered
                   the parties to undergo a custody evaluation in November 2011. The
                   following March, the district court thereafter considered and adopted the
                   recommendations in that evaluation and ordered Christopher to
                   temporarily exercise his parenting time with the minor child in Nevada
                   while Sandra and Christopher worked with a parenting coordinator and
                   completed extensive parenting classes. In November 2012, the parties
                   entered into a stipulated parenting plan, which the district court confirmed,
                   and in which both agreed to share what they termed joint legal and physical
                   custody. The court ordered that Nevada was the child's home state within
                   the terms of the Uniform Child Custody Jurisdiction and Enforcement Act.
                   See NRS 125A.005-.585. Thereafter, the child resided with Sandra in
                   Nevada, subject to Christopher exercising parenting time in New York.
                               In 2015, shortly before the child entered the first grade,
                   Christopher moved the district court to modify the November 2012 order
                   and sought primary physical custody, including permission to relocate the
                   child to New York. Sandra opposed Christopher's motion, arguing she had
                   primary physical custody of the child and Christopher had not shown a
                   substantial change in circumstances since November 2012. She further
                   argued that Christopher had not demonstrated relocation was warranted
                   under Nevada law. Sandra pointed to the domestic violence presumption
                   and the child's best interest, referencing the custody evaluation and
                   evidence of Christopher's domestic violence. Christopher then filed a
                   motion in limine seeking to bar all evidence "relative to the facts and

COURT OF APPEALS
        OF
     NEVADA
                                                         4
(0) 1947B
                   circumstances existing between the parties prior to the [November 20121
                   custody order." Christopher argued Sandra's evidence was outdated and
                   barred by McMonigle, Castle, and the rules of evidence. Sandra opposed
                   Christopher's blanket motion in limine, specifically arguing that the prior
                   custody evaluation and evidence of Christopher's domestic violence and
                   child abuse, including CPS reports and eyewitness testimony, was both
                   relevant and not barred by McMonigle or Castle.
                               The district court granted Christopher's motion in limine, first
                   citing McMonigle. According to the district court minutes, the court barred
                   evidence of the domestic violence allegations "unless [the allegation] was
                   unknown to Plaintiff. . . or unknown to the Court at the time of the last
                   order, as prescribed by Castle v. Simmons." The district court advised that,
                   if Sandra attempted to raise domestic violence evidence, Christopher would
                   bear the burden of proving that the parties or the court previously
                   considered that evidence.
                               Following an evidentiary hearing, the district court granted
                   Christopher's motion to modify joint custody in favor of primary physical
                   custody and granted his motion to relocate the child to New York. In so
                   doing, the district court concluded that, as a matter of law, the parties had
                   been exercising joint physical custody over the child and made detailed
                   findings regarding the child's best interest. The district court separately
                   concluded that even if Sandra had been exercising primary physical
                   custody, changed circumstances and the best interest considerations still
                   supported modifying custody. 2 This appeal followed.


                         2 In determining that circumstances affecting the child's welfare had
                   changed since the prior custody determination, the court relied on the
                   child's decreased need for weekly therapy; the child's age and the

COURT OF APPEALS
        OF
     NEVADA
                                                         5
(0) 1947B
                                                    ANALYSIS
                                 On appeal, the parties ultimately contest whether the district
                   court properly granted Christopher's motion to relocate the minor child. At
                   a fundamental level, however, the parties disagree about the nature of their
                   custody arrangement at the time Christopher brought his motion and
                   whether the district court properly granted the motion in limine excluding
                   Sandra's evidence of domestic violence. 3 These issues are interrelated, as
                   the district court must consider evidence relevant to the child's best interest
                   when determining what custody arrangement is actually in effect and
                   whether modification of that arrangement is warranted.        See Bluestein v.
                   Bluestein, 131 Nev. 106, 109, 345 P.3d 1044, 1046 (2015). We therefore
                   begin our analysis by addressing the motion in limine ruling before turning
                   to the district court's determination that the parties exercised joint physical
                   custody and its subsequent decisions regarding custody modification and
                   relocation.
                   Standard of review
                                 We review the district court's evidentiary decisions and custody
                   determinations for an abuse of discretion. Castle, 120 Nev. at 101, 86 P.3d
                   at 1045 (noting we review custody determinations for an abuse of
                   discretion); State ex rel. Dep't of Highways v. Nev. Aggregates & Asphalt Co.,



                   importance of extracurricular activities, socialization, and better
                   educational opportunities in New York; Sandra's failure to ensure her oldest
                   child successfully completed high school on time; and the changes in
                   Christopher's career.

                         3 Christopher also contends Sandra waived her argument that the
                   court improperly barred her evidence by failing to try to introduce such
                   evidence below. This argument is without merit as the district court barred
                   Sandra from raising that evidence below.
COURT OF APPEALS
        OF
     NEVADA
                                                          6
(0) 194 M    er.
                   92 Nev. 370, 376, 551 P.2d 1095, 1098 (1976) (reviewing a decision on a
                   motion in limine for an abuse of discretion). Questions of law, however, we
                   review de novo. Rennels v. Rennels, 127 Nev. 564, 569, 257 P.3d 396, 399
                   (2011) (noting we review questions of law de novo).
                   The motion in limine
                               In granting the motion in limine and excluding Sandra's
                   evidence, the district court relied on McMonigle and Castle. These cases
                   both addressed district court decisions that modified primary physical
                   custody. See McMonigle, 110 Nev. at 1408-09, 887 P.2d at 743-44; Castle,
120 Nev. at 103-06, 86 P.3d at 1046-48. In McMonigle, the supreme court
                   reinforced long-standing Nevada law holding that a court may modify
                   primary physical custody only where a party's circumstances have
                   materially changed since the last custody order was entered. 110 Nev. at
                   1408-09, 887 P.2d at 743-44. In so doing, the court held that events that
                   took place before the last custody order was entered were inadmissible to
                   show that circumstances have changed. Id.
                               In Castle, the supreme court revisited McMonigle's general rule
                   that previously existing evidence is inadmissible to show a change in
                   circumstances, and clarified that an exception to this rule exists if the
                   evidence was previously unknown to the parties or the court, particularly
                   where the evidence at issue is evidence of domestic violence. 120 Nev. at
                   104-05, 86 P.3d at 1046-47. There, the supreme court addressed a post-
                   divorce decree order that granted a father's motion to modify custody based
                   on newly discovered evidence that the mother previously engaged in acts of
                   domestic violence against the children. Id. at 100-01, 86 P.3d at 1044-45.
                   The court considered whether modification was proper where the facts
                   giving rise to the modification existed before the parties divorced.   Id. at
                   101, 86 P.3d at 1045. Ultimately, the court concluded that, although the
COURT OF APPEALS
        OF
     NEVADA
                                                        7
(0) 1947B
                   domestic violence occurred prior to the parties' divorce, the res judicata
                   doctrine "should not be used to preclude parties from introducing evidence
                   of domestic violence that was unknown to a party or to the court when the
                   prior custody determination was made." Id. at 105, 86 P.3d at 1047.
                               In adopting this modified rule, Castle specifically recognized
                   that courts must review domestic violence evidence when determining the
                   child's best interest. 120 Nev. at 105-06, 86 P.3d at 1047-48. The Castle
                   opinion went on to state that the district court "must hear all information
                   regarding domestic violence in order to determine the child's best interests."
                   Id. at 105, 86 P.3d at 1047. Noting that domestic violence can naturally be
                   difficult to discover, the supreme court further explained that the district
                   court "should not be precluded from considering [newly discovered domestic
                   violence evidence] simply because it was not previously raised" and held
                   that "[elven previously litigated acts of domestic violence may need to be
                   reviewed if additional acts occur."       Id. at 105-06, 86 P.3d at 1047-48.
                   However, the court further noted that the doctrine of res judicata would still
                   prevent "parties from relitigating isolated instances of domestic violence
                   that the court has previously examined." Id. at 106 n.22, 86 P.3d at 1048
                   n.22.
                               The rule adopted in McMonigle and later modified by Castle
                   stems from the principle that a party must show that a substantial change
                   in circumstances has occurred since the last custody order as a threshold
                   requirement for modifying primary physical custody.      See McMonigle, 110
Nev. at 1408, 887 P.2d at 743; Castle, 120 Nev. at 104, 86 P.3d at 1046. As
                   recognized by the Castle court, this substantial change in circumstances
                   requirement is, itself, derived from res judicata principles, which prevent
                   dissatisfied parties from filing repetitive, serial motions until they obtain

COURT OF APPEALS
       OF
    NEVADA
                                                         8
(0) 19470 a
                   their desired result. Castle 120 Nev. at 103-04, 86 P.3d at 1046. And the
                   supreme court opinions applying this rule all do so only in the context of
                   addressing the propriety of a moving party seeking to demonstrate changed
                   circumstances based on evidence that existed at the time the prior custody
                   order was entered. 4 See, e.g., Castle, 120 Nev. at 104, 86 P.3d at 1046;
                   Hopper v. Hopper, 113 Nev. 1138, 1143, 946 P.2d 171, 174-75 (1997),
                   overruled in part by Castle, 120 Nev. 98, 86 P.3d 1042; McMonigle, 110 Nev.
                   at 1408, 887 P.2d at 743.
                                Thus, McMonigle and Castle applied their rule in the context of
                   a party seeking to use preexisting evidence to show a change in
                   circumstances supporting a motion to modify primary physical custody.
                   Here, however, the district court applied the rule to an opposition to a
                   motion to modify what the court later determined was a joint physical
                   custody arrangement, where the evidence was relevant to the best interest
                   requirement. As noted above, the threshold requirement for modifying
                   primary physical custody is that the moving party shows there has been a
                   substantial change in circumstances affecting the welfare of the child since
                   the last custody order was entered. Rivero, 125 Nev. at 430, 216 P.3d at
                   227. In contrast, a motion to modify joint physical custody turns solely on



                         4 InMosley v. Figliuzzi, 113 Nev. 51, 58, 930 P.2d 1110, 1115 (1997),
                   overruled in part by Castle, 120 Nev. at 105 n.20, 86 P.3d at 1047 n.20, the
                   supreme court applied the res judicata principles set forth in McMonigle in
                   the context of a motion to modify joint custody to conclude that, even under
                   a best interest analysis, parties may not file repetitive, serial motions
                   seeking to relitigate the same issues based on the same underlying facts.
                   The Castle court later overruled this decision "to the extent that it can be
                   read to preclude evidence of which the moving party was unaware when the
                   prior custody order was entered." Castle, 120 Nev. at 105 n.20, 86 P.3d at
                   1047 n.20.
COURT OF APPEALS
        OF
     NEVADA
                                                        9
(0) 1947B
                   whether the modification is in the child's best interest.        Id.; see also
                   Bluestein, 131 Nev. at 111-12, 345 P.3d at 1048 (holding that when the
                   parties dispute whether their custody agreement constitutes joint or
                   primary physical custody, the child's best interest is the "paramount"
                   consideration in the district court's determination of the true nature of the
                   parties' agreement).
                                  The distinction between the substantial change in
                   circumstances and best interest requirements is a critical one and is
                   highlighted by our supreme court's 2007 decision in Ellis v. Carucci to revise
                   the test governing motions to modify primary physical custody. Under Ellis,
                   while a party moving to modify primary physical custody must still
                   demonstrate a substantial change in circumstances affecting the welfare of
                   the child, the court will only modify custody if the party also shows
                   modification is in the child's best interest. 5 See Ellis v. Carucci, 123 Nev.
145, 150-51, 161 P.3d 239, 242-43 (2007). Moreover, both the Legislature
                   and the Nevada Supreme Court have recognized that, in determining
                   physical custody of a minor child, the sole consideration is the best interest
                   of the child. NRS 125.480; 6 Ellis, 123 Nev. at 151-52, 161 P.3d at 243.
                                  In the course of determining whether a custody modification is
                   in the child's best interest, courts must consider and articulate specific



                         5 This test replaced the standard set forth by Murphy v. Murphy, 84
Nev. 710, 711, 447 P.2d 664, 665 (1968), which required a party moving to
                   modify primary physical custody to show that the parent's circumstances
                   were materially altered and that the change would substantially enhance
                   the child's welfare. Ellis, 123 Nev. at 150, 161 P.3d at 242.

                         6 Since  Christopher filed his motion, NRS 125.480(4) has been
                   repealed and replaced by NRS 125C.0035(4), which lists the same 12 best
                   interest factors enumerated in NRS 125.480(4).
COURT OF APPEALS
        OF
     NEVADA
                                                          10
(0) 19475
                   findings regarding the nonexhaustive list of best interest factors set forth
                   by statute. See NRS 125.480(4); Lewis v. Lewis, 132 Nev. „ 373 P.3d
878, 882 (2016). And in making this determination, a court must consider,
                   amongst the factors, "[wthether either parent or any other person seeking
                   custody has engaged in an act of domestic violence against the child, a
                   parent of the child or any other person residing with the child." NRS
                   125.480(4)(k). Indeed, the Castle court emphasized that courts "must hear
                   all information regarding domestic violence in order to determine the child's
                   best interests" and noted that our Legislature recognized the threat
                   domestic violence poses "to a child's safety and well-being" and created a
                   rebuttable presumption to this end: that awarding a parent physical
                   custody is not in the child's best interest if that parent has engaged in acts
                   of domestic violence. 120 Nev. at 105-06, 86 P.3d at 1047-48; see also NRS
                   125.480(5); NRS 125C.003(1)(c).
                               When a district court considers a motion to modify a prior
                   custody order, it logically follows that the court's evaluation of whether
                   modification is in the child's best interest will necessarily be informed by
                   the findings and conclusions that resulted in the prior custody
                   determination. As a result, it may at times be necessary for the district
                   court to review the evidence that underpinned its previous rulings to
                   determine whether modification of the existing arrangement is warranted.
                   This is especially true where, as here, issues of potential domestic violence
                   are involved. 7 Castle, 120 Nev. at 105-06, 86 P.3d at 1047-48.



                         7 Indeed,the Castle court recognized that, even in the changed
                   circumstances context, previously litigated instances "of domestic violence
                   may need to be reviewed if additional acts occur." Castle, 120 Nev. at 106,
                   86 P.3d at 1047-48.
COURT OF APPEALS
         OF
      NEVADA
                                                         11
(0) 194713
                               Moreover, broadly limiting the court's ability to consider
                   evidence that predates the latest custody order would be contrary to the
                   policy underlying Nevada's "one family, one judge" rule, which was enacted
                   to keep family cases before a single judge who would be familiar with all
                   facts and history in the case and be better informed when rendering
                   subsequent decisions. See, e.g., NRS 3.025(3); Hearing on A.B. 154 Before
                   the Assembly Committee on Judiciary, 70th Leg. (Nev., March 5, 1999)
                   (addressing the purpose of the rule). Further, to the extent that so limiting
                   the evidence could prevent the district court from determining whether a
                   party engaged in domestic violence in the course of considering what
                   custody arrangement is in the child's best interest, such a result flies in the
                   face of Nevada law requiring the district court to presume that it is not in
                   the child's best interest for an abuser to have custody. See NRS 125.480(5);
                   NRS 125C.003(1)(c).
                               That does not mean, however, that parties are free to relitigate
                   previously decided issues. See Castle, 120 Nev. at 105-06, 86 P.3d at 1047-
                   48; Mosley, 113 Nev. at 58-59, 930 P.2d at 1114-15 (reversing an order
                   modifying joint physical custody based on a best interest analysis where the
                   motion to modify relied on the same facts that existed when the previous
                   order was entered). 8 For example, if a district court determines that
                   allegations of domestic violence have not been proven in resolving a custody
                   dispute, a party cannot point to only the same set of facts surrounding this


                         8As noted above, Castle overruled Mosley to the extent that Mosley
                   purports to bar "evidence of which the moving party was unaware when the
                   prior custody order was entered." Castle, 120 Nev. at 105 n.20, 86 P.3d at
                   1047 n.20. And Castle further recognized that such would also apply to
                   evidence of which the district court was not aware. See id. at 105, 86 P.3d
1047-48.
COURT OF APPEALS
        OF
     NEVADA
                                                         12
(0) 19475
                   alleged instance of domestic violence to support a subsequent custody
                   modification. Similarly, if a district court finds that domestic violence
                   occurred and determines that the offending parent should only have
                   supervised parenting time with the child, the other parent cannot rely on
                   only this same instance of domestic violence to support a subsequent
                   modification to provide the offending parent with even less or no time with
                   the child Even in the context of opposing a motion to modify custody, a
                   party generally cannot relitigate prior instances of domestic violence the
                   court has previously addressed and decided.
                               But because a district court will necessarily need to consider the
                   factual basis underlying its prior decision in determining whether it should
                   be modified, it is axiomatic that, in opposing a motion to modify, the
                   nonmoving party can point to the facts and evidence on which the prior
                   order was based to demonstrate that, despite events following the prior
                   order, modification is not in the child's best interest. As noted above, even
                   under the changed circumstances analysis, Castle's provision that pre-
                   decision evidence of domestic violence can be considered only if the parties
                   or the court were unaware of its existence or the extent of the offending
                   conduct applies only to limit what the party seeking a custody change can
                   present to demonstrate that changed circumstances supporting
                   modification exist. 9 Castle, 120 Nev. at 105, 86 P.3d at 1047.



                         °This is not to suggest that preexisting evidence can never be used
                   offensively by a party seeking to show custody modification is in the child's
                   best interest. We note that under Mosley, as modified by Castle, a moving
                   party could present preexisting evidence of domestic violence so long as it
                   was unknown to the parties or the court when the prior order was entered.
                   Castle, 120 Nev. at 105, 86 P.3d at 1047; Mosley, 113 Nev. at 58-59, 930 P.2d
                   at 115-16. And as consistent with Castle, even previously litigated evidence
COURT OF APPEALS
         OF
      NEVADA
                                                        13
(0) (94711
                                We now apply this framework to the issue before us. The record
                    demonstrates that Sandra intended to present the contested evidence to
                    support her position that custody modification was not in the child's best
                    interest. The record also shows that the district court did consider at least
                    some of this evidence in March of 2012 when it ordered the parties to
                    complete parenting classes, and it appears that this evidence weighed into
                    the court's decision to temporarily require that Christopher exercise his
                    parenting time with the child in Nevada pending completion of those
                    classes. In thereafter granting the motion in limine, however, the district
                    court concluded McMonigle and Castle barred Sandra from presenting
                    evidence that was known to the parties or the court at the time of the
                    November 2012 stipulation and order and excluded this same evidence from
                    its subsequent decisions.
                                We conclude the district court abused its discretion by granting
                    the motion in limine. Although the record is not entirely clear as to what
                    specific evidence Sandra sought to present or what evidence the court's
                    ruling barred, McMonigle and Castle do not support the district court's
                    decision under these facts to broadly exclude Sandra's evidence that was
                    known to the parties or the court at the time of the prior custody order.
                    Critically, in opposing Christopher's motion to modify custody, Sandra did
                    not seek to present this evidence to show circumstances had changed or


                    of domestic violence may need to be reviewed if new instances of domestic
                    violence recur. Castle, 120 Nev. at 105-06,86 P.3d at 1047-48.

                           We further note that the framework set forth in this opinion applies
                    to a court's performance of a best interest analysis in the context of requests
                    to modify both joint and primary physical custody, regardless of whether
                    that analysis comes about under the prior statutory framework, see, e.g.,
                    NRS Chapter 125, or under the framework set forth by NRS Chapter 125C.
COURT OF APPEALS
         OF
      NEVADA
                                                          14
(0) I 9478    )(e
                   even that modification was in the child's best interest. Rather, she intended
                   to offer the evidence to oppose the modification request and therefore to
                   show modification was not in the child's best interest. Moreover, the district
                   court could review its prior rulings and the facts underpinning those
                   decisions in determining whether a modification of the custody
                   arrangement was, in fact, in the child's best interest. Thus, the district
                   court misapplied McMonigle and Castle in this context, as the record does
                   not show that Sandra sought to relitigate the evidence.
                               With this in mind, we next consider the error's effect on the
                   district court's subsequent rulings and whether the error warrants reversal.
                   The custody determinations
                               We now turn to Sandra's arguments regarding the district
                   court's finding that the parties exercised joint physical custody and the
                   district court's subsequent decision to modify custody, grant Christopher
                   primary physical custody, and allow him to relocate the child. The record
                   demonstrates that, in evaluating the existing custody arrangement and the
                   motion to modify, the district court carefully and thoroughly applied the law
                   to the facts before the court. However, because the district court
                   erroneously granted the motion in limine, it did not have all of the pertinent
                   facts necessary to conduct the required best interest analysis in assessing
                   the nature of the parties' custody arrangement and resolving Christopher's
                   motion.
                               Nevada law is clear: the district court must consider all the best
                   interest factors in determining the nature of the parties' custody
                   arrangement—that is, whether the parties share joint physical custody or
                   whether one of the parties exercises primary physical custody, in deciding
                   whether to modify custody and in deciding whether to grant relocation. See

COURT OF APPEALS
       OF
    NEVADA
                                                         15
0) 1947B
                   Lewis, 132 Nev. at      , 373 P.3d at 882 (holding the court must consider
                   each of the best interest factors when modifying custody); Bluestein, 131
Nev. at 112, 345 P.3d at 1048-49 (holding that the child's best interest is the
                   "paramount" consideration in determining the nature of an existing custody
                   arrangement and whether that arrangement should be modified);
                   Druckman v. Ruscitti, 130 Nev. 468, 473, 327 P.3d 511, 515 (2014) (holding
                   the child's best interest must form the basis of a court's decision regarding
                   relocatioal° After improperly granting Christopher's motion in limine,
                   however, the district court prevented Sandra from opposing Christopher's
                   motion with evidence of Christopher's alleged history of domestic violence
                   and child abuse, even though such evidence is directly relevant to the best
                   interest analysis. See NRS 125.480(4).
                                 We conclude the district court abused its discretion by
                   determining the parties exercised joint physical custody without
                   considering all evidence relevant to the best interest factors." Bluestein,



                         1-°In the district court, the parties addressed the propriety of allowing
                   Christopher to relocate the child under Nevada's relocation scheme as it
                   existed prior to the enacting of NRS 125C.007 (governing petitions for
                   relocation and setting forth factors for consideration in reviewing such
                   petitions), as that statute was not in effect at the time Christopher's motion
                   was filed. Therefore, this opinion does not apply NRS 125C.006, NRS
                   125C.0065, or NRS 125C.007. Nonetheless, even under the new relocation
                   statute, a party seeking to relocate a child must show that relocation is in
                   the child's best interest. See NRS 125C.007(1)(b).

                         "We also note NRS 125.480(5), and the statute that replaced it, NRS
                   125C.0035(5), sets forth a rebuttable presumption against awarding
                   physical custody to a perpetrator of domestic violence. By excluding
                   Sandra's proposed evidence, the district court failed to consider whether a
                   rebuttable presumption existed here and, if so, whether Christopher
                   rebutted that presumption.
COURT OF APPEALS
         OF
      NEVADA
                                                         16
(0) 194711
131 Nev. at 113, 345 P.3d at 1048-49. Similarly, the district court further
                   abused its discretion when it failed to consider this domestic violence
                   evidence when the court granted Christopher primary physical custody of
                   the minor child and granted Christopher's motion to relocate the minor
                   child. See Lewis, 132 Nev. at , 373 P.3d at 882 (requiring the court to
                   consider the statutory best interest factors in determining whether custody
                   modification is in the child's best interest); Druckman, 130 Nev. at 473, 327
                   P.3d at 515 (holding that a decision on a motion to relocate a child must be
                   based on the child's best interest).
                               These errors mandate reversal. See Lewis, 132 Nev. at          , 373
                   P.3d at 882 (reversing an order modifying custody where the district court
                   failed to set forth specific findings showing adequate consideration of all the
                   statutory best interest factors). On remand, we direct the court to allow
                   Sandra to present evidence in accordance with the principles set forth in
                   this opinion, including the domestic violence evidence and evaluation that
                   the district court considered when making its prior rulings Likewise,
                   although the district court may not revisit the parties' prior arguments or
                   otherwise allow the parties to relitigate issues, the district court may review
                   any prior rulings and the facts on which those rulings were based. 12
                                                   CONCLUSION
                               Under McMonigle and Castle, litigants who are seeking to
                   modify primary physical custody may not use facts known to the parties or
                   the court at the time the prior custody order was entered to demonstrate



                         12We note nothing in this opinion would preclude the district court
                   from determining incidents of domestic violence that the court has not yet
                   ruled upon, in accordance with Castle, 120 Nev. at 105-06, 86 P.3d at 1047-
                   48.
COURT OF APPEALS
         OF
      NEVADA
                                                          17
(01 I 9470
                   there has been a substantial change in circumstances.        McMonigle and
                   Castle do not, however, bar district courts from reviewing the facts and
                   evidence underpinning their prior rulings in deciding whether the
                   modification of a prior custody order is in the child's best interest. These
                   decisions likewise do not prevent litigants from using previously known
                   evidence of domestic violence defensively to argue modification is not in the
                   child's best interest. Here, the district court abused its discretion by
                   concluding McMonigle and Castle barred the evidence and by granting the
                   motion in limine Because the district court thereafter failed to consider
                   evidence relevant to the best interest factors, the court further abused its
                   discretion by determining the parties shared joint custody and thereafter
                   granting the motion to modify custody and relocate the minor child. We
                   therefore reverse the district court's order modifying custody and granting
                   relocation and remand for proceedings consistent with this opinion




                                                                                    ,   C.J.
                                                        Silver


                   We concur:


                                                   J.
                   Tao



                   Gibbons




COURT OF APPEALS
        OF
     NEVADA
                                                         18
(0) [9475